UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 03-4116
AARON NELSON, a/k/a Detroit,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Southern District of West Virginia, at Beckley.
               Charles H. Haden II, District Judge.
                           (CR-02-141)

                      Submitted: October 23, 2003

                      Decided: October 30, 2003

     Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Jason D. Parmer, PARMER LAW OFFICE, Hinton, West Virginia,
for Appellant. Kasey Warner, United States Attorney, John L. File,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. NELSON
                               OPINION

PER CURIAM:

   Aaron Nelson pled guilty to distribution of cocaine base (crack) in
violation of 21 U.S.C. § 841(a) (2000), 18 U.S.C. § 2 (2000). Nel-
son’s attorney has filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), raising two issues, but asserting that, in his view,
there are no meritorious issues for appeal. Nelson has been informed
of his right to file a pro se supplemental brief but has not filed a brief.
We affirm the conviction and sentence.

    Nelson sold crack to an undercover officer on two occasions and
was held accountable for sentencing purposes for both amounts of
crack. On the second occasion, he obtained the crack from co-
defendant Charles Cunningham, Jr., who was engaged in an extensive
drug conspiracy with another co-defendant, Tony Stallings. Because
there was no direct evidence that Nelson was aware of the scope of
their conspiracy, the district court attributed to Nelson only the quan-
tities of crack he sold to the officer. The court determined that Nelson
was not entitled to a minor or minimal role adjustment. U.S. Sentenc-
ing Guidelines Manual § 3B1.2 (2002).

   Nelson concedes that he was fully involved in the two transactions
that constituted his relevant conduct, but argues that the adjustment
applied because he was minimally involved in the conspiracy. We
disagree. See United States v. Brooks, 957 F.2d 1138, 1149 (4th Cir.
1992) (drug seller in drug conspiracy has more than minor role).
Moreover, under the facts of this case, we discern no conflict between
United States v. Daughtrey, 874 F.2d 213, 216 (4th Cir. 1989) (stating
standard of review), and Amendment 635 to USSG § 3B1.2 (stating
that defendant who performs limited function in criminal activity and
is held responsible only his own conduct may be considered for miti-
gating role adjustment).

   Pursuant to Anders, this court has reviewed the record for revers-
ible error and found none. We therefore affirm the conviction and
sentence. This court requires that counsel inform his client, in writing,
of his right to petition the Supreme Court of the United States for fur-
ther review. If the client requests that a petition be filed, but counsel
                     UNITED STATES v. NELSON                      3
believes that such a petition would be frivolous, then counsel may
move this court for leave to withdraw from representation. Counsel’s
motion must state that a copy thereof was served on the client. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                        AFFIRMED